Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-15-00771-CR

                                   John David GARCIA,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 81st Judicial District Court, Wilson County, Texas
                              Trial Court No. 11-05-075-CRW
                        Honorable Russell Wilson, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED February 1, 2017.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice